DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 1/24/2022.
Claims 1-2, 4-11 and 13-19 are presented for examination. Claims 1, 4-6, 10, 13-15 and 19 have been amended. Claims 3 and 12 have been cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as thea context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen).
Doddavula, Aki and Svendsen were cited on the previous office action.

Regarding to Claim 1, Doddavula discloses: a system comprising:
one or more processors; and memory containing instructions configured to control the one or more processors to  (see Figs. 6, 9 and 11 and [0112]; “The central processing unit 1110 executes computer-executable instructions” and “The memory 1120 stores software 1180 that can, for example, implement the technologies described herein”):
receive a plurality of application identifiers, each of the plurality of application identifiers identifying at least one of a plurality of application instances of an enterprise network (see [0026]-[0027]; “<ApplicationDeploymentDescriptor id = “Application1”>”. The descriptor id is an example of claimed plurality of application identifiers. Furthermore, see “pay-per-use business modules” from [0001] and “business rules” from [0029] for an enterprise network. Also see [0098]; “the OrderManagement application is assigned to four VMs (VM1, VM2, VM3, and VM4) and the CustomerManagement application is assigned to one VM (VM4)”);
receive a plurality of virtual machine (VM) identifiers, each of the plurality of virtual machine identifiers identifying one virtual machine of a plurality of virtual machines of the enterprise network executing at least one of the plurality of application instances (see [0098]; “the OrderManagement application is assigned to four VMs (VM1, VM2, VM3, and VM4) and the CustomerManagement application is assigned to one VM (VM4)”);
receive virtual machine information indicating which of the plurality of application instances of the enterprise network is running on which one of the plurality of virtual machines (see [0098]; “the OrderManagement application is assigned to four VMs (VM1, VM2, VM3, and VM4) and the CustomerManagement application is assigned to one VM (VM4)”);
for each application instance:
retrieve metrics from each of the plurality of application instances (see Figs. 6, 9, [0055] and [0087]-[0088]; “At application level 910, the application SLA manager performs a whitebox analysis of the applications' transactions for optimizations in SLA management by monitoring and analyzing the different transactions supported by the application and their individual processing and resource needs”. Based on such descriptions, each of the application instance in the network/system should be monitored by the application SLA manager and thus such application SLA manager retrieved metrics from such monitored application instances); 
for each of the plurality of virtual machines:
retrieving metrics from the virtual machine (see Figs. 6, 9, [0058] and [0086]; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes”. Note: similar as descriptions from [0087]-[0088], the VM monitor 932 of Virtual Machine SLA Manager 930 of Fig. 9 monitors and retrieves metrics from each of the plurality of virtual machines);
retrieve metrics from each of the plurality of hosts (see Figs. 6, 9, [0054] and [0086]; “host (infrastructure level) 940” and monitoring component 942 of Host SLA manager 940. Similar to the descriptions from [0087]-[0088], the Server Monitor 942 of Host SLA Manager 940 of Fig. 9 monitors and retrieves metrics from each of the plurality of hosts in the system. Also see [0053]; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, emphasis added).

Doddavula does not disclose: 
for each application instance:
retrieve a tier of service of at least some of the plurality of application instances from an application discovery system; 
assign the tier of service that particular application instance to the virtual machine executing that particular application;
assign at least one polling interval to the application instance based on that particular application instance’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular application instance; and
the metrics from each of the plurality of application instances are retrieved at the assigned polling interval; 
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine;
assign the tier of service at that particular virtual machine to the host executing that particular virtual machine;
assign at least one polling interval to the virtual machine based on that particular virtual machine’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular virtual machine; and
the metrics  from the virtual machine are retrieved at the assigned polling interval;
assign at least one polling interval to each host based on that particular host’s tier of service, each polling interval indicating a time when metrics are retrieved from that particular host;
the metrics from each of the plurality of hosts are retrieved at assigned polling interval;
compare each of the received metrics from each of the plurality of application instances to a first tier metric threshold, the first tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that application;
compare each of the received metrics from each of the plurality of virtual machines to a second tier metric threshold, the second tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that virtual machine;
compare each of the received metrics from each of the plurality of host to a third tier metric threshold, the third tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that host;
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event; and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the application, the tier of service of the application and metric that triggered the alarm event.

However, Aki discloses: a monitoring system comprises:
for each item or object in a plurality of items or objects:
retrieve a tier of service of at least some of the plurality of items or objects from an application discovery system (see Figs. 5, 7, 9 and 14, [0030],  [0042] and [0088]-[0090]; “determines the current service level (SL) of each object t being monitored”, “determines the monitoring interval (T) corresponding to the current SL grade”. In order to determine the monitoring interval for each of item or object to be monitored , the monitoring system is required to retrieve the determined current service level, i.e., tier of service, for each of the item/object to be monitored from service level determination unit 20, i.e., part of the application discovery system);
assign at least one polling interval to the item or object based on that particular item or object’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular item or object (see Figs. 5, 7, 9 and 14, [0030], [0042] and [0088]-[0090]; “a decreased service level of the object of interest, i.e., the web server 4 ... reduces the monitoring interval from 10 minutes to 5 minutes” and “determines the monitoring interval (T) corresponding to the current SL grade”);
the metrics from each of the plurality of items or objects are retrieved at the assigned polling interval (see Figs. 5, 7, 9 and 14, [0030], [0055] and [0093], “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
compare each of the received metrics from each of the plurality of items or objects to a first tier metric threshold, the first tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that item or object (see Figs. 5, 7, 9 and 14, [0055], [0067] and [0094]; “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”);
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event (see [0004], [0041], [0049]-[0050], [0055], [0064]; “receives messages from the objects which indicate the occurrence of a spontaneous event” and “when the event receiver 20 c is notified of a prescribed event” and “an event is raised when the response time in question exceeds the threshold of 18 seconds”. Notification of event, i.e., claimed alarm event, is generated/triggered when any of comparisons of any of the monitoring result from any of items or objects exceeds the relevant threshold values, i.e., claimed a alarm trigger condition is satisfied); and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the item or object, the tier of service of the item or object and metric that triggered the alarm event (see Figs. 7, 8, 10 and 11, [0004], [0033], [0041], [0049]-[0050] and [0068]; “an alert message will be generated to notify him/her of the occurrence of a condition change in that item”, “when a certain event has happened in the web server 4 that is currently monitored … according to what kind of event it is”, “receives messages from the objects which indicate the occurrence of a spontaneous event”, “a transition of SL grade from “High” to “Low” occurs when the event receiver 20 c is notified of a prescribed event”, “average-to-low transition occurs in the SL grade when the event receiver 20 c is notified of a prescribed event” and “If the web server Sa exhibits a long response time exceeding the 18-second threshold, the monitoring unit 20 b raises an event that needs an appropriate action”, emphasis added. Different actions are performed based on different kinds of events raised, and thus the message notification should indicate the application to be monitored, the service level of the application to be changed and the corresponding monitored result that exceeds the threshold value).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the monitoring steps from a monitoring method of ensuring service level agreements of application level, VM level and host level of a system from Doddavula by including monitoring steps of determining monitoring interval for object or item based on assigned service level of the object or item to be monitored and outputting alarm notification when the monitored result of any object or item to be monitored exceeds corresponding threshold values from Aki, since it would provide a system capable of determining a more proper monitoring interval based on present assigned/determined service level of the object or item to be monitored to achieve accurate monitoring and notifying any monitored result that violating configured threshold values (see [0004] and [0030] from Aki; “reduces the monitoring interval from 10 minutes to 5 minutes. These changes enable the monitoring unit 1 b to collect more information about the network 2, so that the network monitoring system 1 will be able to analyze the situation in greater detail to investigate the cause of the low service-level problem”).

Thereby, the combination of Doddavula and Aki discloses:
for each application instance:
retrieve a tier of service of at least some of the plurality of application instances from an application discovery system (see Figs. 6, 9, [0055] and [0087]-[0088] from Doddavula, Figs. 5, 7, 9, [0042] and [0088]-[0090] from Aki; “by monitoring and analyzing the different transactions supported by the application and their individual processing and resource needs”, “determines the current service level (SL) of each object t being monitored” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the Application Transaction Monitor 912 monitors and retrieves the metrics from each of the applications to be monitored on a monitoring interval basis, and thus it would require to retrieve the service level, i.e., claimed tier of service for each of the application instances to be monitored for determining the corresponding monitoring interval at the application level); 
assign at least one polling interval to the application instance based on that particular application instance’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular application instance (see the analysis above and Figs. 9 and 14, [0030] and [0088]-[0090] from Aki; “a decreased service level of the object of interest, i.e., the web server 4 ... reduces the monitoring interval from 10 minutes to 5 minutes” and “determines the monitoring interval (T) corresponding to the current SL grade”); and
retrieve metrics from each of the plurality of applications at the assigned polling interval (see Figs. 6, 9, [0055] and [0087]-[0088] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about determining a tier of service above; “captures the information about the various transactions”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
for each of the plurality of virtual machines:
assign at least one polling interval to the virtual machine based on that particular virtual machine’s assigned tier of service, each polling interval indicating a time when metrics are retrieved from that particular virtual machine (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 9 and 14, [0030] and [0088]-[0090] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the VM Monitor 932 monitors and retrieves the metrics from each of the VMs to be monitored on a monitoring interval basis, and thus it would require to assign the corresponding monitoring interval for each of the VMs to be monitored based on the corresponding service level assigned to each of the VMs); and
retrieving metrics from the virtual machine are retrieved at the assigned polling interval (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about assigning polling interval to VM; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
assign at least one polling interval to each host based on that particular host’s tier of service, each polling interval indicating a time when metrics are retrieved from that particular host (see Figs. 6, 9, [0053], [0054] and [0086] from Doddavula, Figs. 9 and 14, [0030] and [0088]-[0090] from Aki; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, “host (infrastructure level) 940” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the Server Monitor 942 monitors and retrieves the metrics from each of the hosts/servers to be monitored on a monitoring interval basis, and thus it would require to assign the corresponding monitoring interval for each of the hosts to be monitored based on the corresponding service level assigned to each of the hosts);
retrieve metrics from each of the plurality of hosts are retrieved at assigned polling interval (see Figs. 6, 9, [0053], [0054] and [0086] from Doddavula, Figs. 7, 14, [0055] and [0093] from Aki and the analysis of limitation about assigning polling interval to VM; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)”, “host (infrastructure level) 940”, “this table 80 a shows that the response time between the web server Sa and web client Ca is being monitored regularly at intervals of ten minutes” and “The CPU 19 a executes monitoring; i.e., it collects data about the current status or activity of the item of interest”);
compare each of the received metrics from each of the plurality of application instances to a first tier metric threshold (see Figs. 6, 9 [0055] and [0087]-[0088] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “captures the information about the various transactions” and “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”. At the combination system, after retrieving the metrics from the application level, the system would compare each of the received metrics from each of the application instances to be monitored with a corresponding threshold value), the first tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that application (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is appropriate for the current performance of the web server Sa”. At the combination system, the threshold values at the application level would depend on the different metrics or resource being monitored and the server level of the particular application to be monitored);
compare each of the received metrics from each of the plurality of virtual machines to a second tier metric threshold (see Figs. 6, 9 [0058] and [0086] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”. At the combination system, after retrieving the metrics from the VM level, the system would compare each of the received metrics from each of the VMs to be monitored with a corresponding threshold value), the second tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that virtual machine (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is appropriate for the current performance of the web server Sa”. At the combination system, the threshold values at the VM level would depend on the different metrics or resource being monitored and the server level of the particular VM to be monitored);
compare each of the received metrics from each of the plurality of host to a third tier metric threshold (see Figs. 6, 9 [0053]-[0054] and [0086] from Doddavula, Figs. 5, 7, 9 and 14, [0055], [0067] and [0094] from Aki; “the monitoring 510 includes monitoring service level parameters at platform level (e.g., database connections and thread usage) and infrastructure level (e.g., CPU usage, storage usage, bandwidth usage)” and “Comparing the monitoring result obtained at step S36 with relevant threshold values stored in the HDD 19 d”. At the combination system, after retrieving the metrics from the VM level, the system would compare each of the received metrics from each of the VMs to be monitored with a corresponding threshold value), the third tier metric threshold being based on a type of the particular metric retrieved and the particular tier of service for that host (see [0108] from Doddavula, Fig. 7 and [0067] from Aki; “pick different component implementations and set different thresholds for resource pooling” and “compares the response time of the web server Sa with various threshold values defined in the monitoring rules of item #1 (FIG. 8) in an attempt to determine which SL grade is appropriate for the current performance of the web server Sa”. At the combination system, the threshold values at the host level would depend on the different metrics or resource being monitored and the server level of the particular host to be monitored);
if an alarm trigger condition is satisfied based on any of the comparisons, then triggering an alarm event (see [0004], [0041], [0049]-[0050], [0055], [0064] from Aki; “receives messages from the objects which indicate the occurrence of a spontaneous event” and “when the event receiver 20 c is notified of a prescribed event” and “an event is raised when the response time in question exceeds the threshold of 18 seconds”. Notification of event, i.e., claimed alarm event, is generated/triggered when any of comparisons of any of the monitoring result from any of application level, VM level or host level exceeds the relevant threshold values, i.e., claimed a alarm trigger condition is satisfied); and
output an alarm notification, the alarm notification based on the alarm event, the alarm notification identifying the application, the tier of service of the application and metric that triggered the alarm event (see Figs. 7, 8, 10 and 11, [0004], [0033], [0041], [0049]-[0050] and [0068] from Aki; “an alert message will be generated to notify him/her of the occurrence of a condition change in that item”, “when a certain event has happened in the web server 4 that is currently monitored … according to what kind of event it is”, “receives messages from the objects which indicate the occurrence of a spontaneous event”, “a transition of SL grade from “High” to “Low” occurs when the event receiver 20 c is notified of a prescribed event”, “average-to-low transition occurs in the SL grade when the event receiver 20 c is notified of a prescribed event” and “If the web server Sa exhibits a long response time exceeding the 18-second threshold, the monitoring unit 20 b raises an event that needs an appropriate action”, emphasis added. At the combination system, different actions are performed based on different kinds of events raised, and thus the message notification should indicate the application to be monitored, the service level of the application to be changed and the corresponding monitored result that exceeds the threshold value).

The combination of Doddavula and Aki does not disclose:
for each application instance:
assign the tier of service that particular application instance to the virtual machine executing that particular application;
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine;
assign the tier of service at that particular virtual machine to the host executing that particular virtual machine;

However, Svendsen discloses: a system comprises: multiple different levels of a computing architecture for executing software applications, priority information of instructions in the software applications that used to indicate priorities of the software applications can be propagated from higher levels of the computing architecture to lower level of the computing architecture (see Claim 15; “the instructions originating from multiple levels of a computing architecture, the multiple levels comprising at least an application level, a compiler level, an operating system level, and a micro-architectural level”, “the instructions have associated priority indicators assigned in accordance with prioritization schemes respectively associated with the multiple levels”, “first priority indicators assigned to a first subset of the instructions originating at the application level” and “propagating priority information identifying the respective priorities and the memory access requests from higher levels of the computing architecture to lower levels of the computing architecture”. Also see lines 42-56 of col. 3; “higher levels refer to a greater level of abstraction”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level information at the application level, VM level and host level from the combination of Doddavula and Aki by including propagating priority information of instructions in software applications from a higher level of computing architecture to a lower level of computing architecture from Svendsen, since it would provide a system of configuring the priority levels of the multiple different computing architectural levels along with the corresponding priority level of the instruction to be executed from the higher computing architecture to the lower computing architecture, and thus setting a default priority level for a lower computing architecture along with the instructions are transferred to the lower level for execution (see lines 61-64 of col. 1 from Syendsen; “the memory requests and respective priorities can be propagated through computer subsystems”).

Thereby, the combination of Doddavula, Aki and Syendsen discloses:
  for each application instance:
assign the tier of service that particular application instance to the virtual machine executing that particular application (see Claim 15 and lines 42-56 of col. 3 from Syendsen and the analysis of claim limitation of assigning polling interval for each of the VMs to be monitored above. At the combination system, in order to monitoring SLA at the VM level, the monitoring process requires to be performed in a determined monitoring interval basis and such monitoring interval at the VM level is determined based on the service level assigned to the corresponding VM that executing the corresponding application, and thus the service level at the application level is propagated to the VM level along with the commands/instructions of the application propagated from the application level to the VM level);
for each of the plurality of virtual machines:
determine a mapping that maps each of the plurality of virtual machines to a host of a plurality of hosts of the enterprise network executing that virtual machine; assign the tier of service at that particular virtual machine to the host executing that particular virtual machine (see Claim 15 and lines 42-56 of col. 3 from Syendsen and the analysis of claim limitation of assigning polling interval for each of the hosts to be monitored above. At the combination system, in order to monitoring SLA at the host level, the monitoring process requires to be performed in a determined monitoring interval basis and such monitoring interval at the host level is determined based on the service level assigned to the corresponding host that executing the corresponding VM executing the corresponding application, and thus the service level at the VM level is propagated to the host level along with the commands/instructions of the application propagated from the VM level to the host level. Furthermore, in order to achieve propagating the corresponding VM’s service level to a correct host, the combination system is inherently to determining a mapping that maps each of the VMs executing the application to a corresponding host that executes the corresponding VMs).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: at least a subset of different virtual machines with different tiers of service having different polling intervals (see Figs. 6, 9, [0058] and [0086] from Doddavula, Figs. 7-9 and 14, [0030] and [0088]-[0090] from Aki; “The VM Performance Monitor 610 monitors the CPU utilization of the VM for the server and the individual processes” and “determines the monitoring interval (T) corresponding to the current SL grade”. At the combination system, the VM Monitor 932 monitors and retrieves the metrics from each of the VMs to be monitored on a monitoring interval basis; in addition, based on Figs. 7-9 of Aki, a same item/component to be monitored has different monitoring interval settings at different service level assigned/determined, and thus it is reasonable to include at least two VMs at the system has different service level determined. Thereby, such two VM has different polling intervals).

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Pierce et al. (US 20170293414 A1, hereafter Pierce) and Lulla et al. (US 20170053076 A1, hereafter Lulla).
Doddavula, Aki and Svendsen were cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Doddavula, Aki and Syendsen does not disclose: wherein the tier of service for at least some of the plurality of application instances are retrieved from an IT management software.

However, Pierce discloses: a system comprises:
retrieve the tier of service for at least some of the plurality of objects are retrieved from different mechanisms and or combinations of mechanisms (see [0069]-[0074]; “The system is capable of determining the priority for a data item using any of a variety of different mechanisms and/or combinations of mechanisms”).  
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the retrieving or determination of service level of the plurality of application instances to be monitored from the combination of Doddavula, Aki and Syendsen by including the system that is capable of determining priority of object using different mechanisms and/or combination of mechanisms from Pierce, since it would provide more choices for the system to provide priorities of objects based on different policies and needs (see [0069]-[0074] from Pierce).
Furthermore, Lulla discloses: wherein an IT management software is used for performing functionalities of application monitor, manage, analyze, performance-assessment (see [0098], [0353]; “an application performance management functionality 740 such as AppDynamics and other Application Performance Systems (APMs)”. Multiple mechanisms including the AppDynamcis are used for application monitoring and managing, analyze, performance-assessment functionalities).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system of capable of using multiple mechanisms to determining priority of application instances from the combination of Doddavula, Aki, Syendsen and Pierce by including specifying different application monitoring tools for performing functionalities of application monitor, manage, analyze, performance-assessment from Lulla, and thus the combination of Doddavula, Aki, Syendsen, Pierce and Lulla discloses the missing limitations from the combination of Doddavula, Aki and Syendsen (after combining Pierce and Lulla, the combination system uses AppDynamcis as claimed IT management software for an implementation of the monitoring unit and service level determination unit to determine the current service level, i.e., claimed tier of service; in addition, the combination system can also use some other Application Performance Systems as claimed application discovery system for another implementation of the monitoring unit and service level determination unit to determine the current service level, i.e., claimed tier of service), since it would provide certain specific tools/software to implement application monitoring and performance assessment functionalities (see [0098] and [0353]).  

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Doddavula, Aki and Syendsen does not disclose: wherein the tier of service for at least some of the plurality of application instances are retrieved from an application performance integration platform.
However, Pierce discloses: a system comprises:
retrieve the tier of service for at least some of the plurality of objects are retrieved from different mechanisms and or combinations of mechanisms (see [0069]-[0074]; “The system is capable of determining the priority for a data item using any of a variety of different mechanisms and/or combinations of mechanisms”).  
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the retrieving or determination of service level of the plurality of application instances to be monitored from the combination of Doddavula, Aki and Syendsen by including the system that is capable of determining priority of object using different mechanisms and/or combination of mechanisms from Pierce, since it would provide more choices for the system to provide priorities of objects based on different policies and needs (see [0069]-[0074] from Pierce).
Furthermore, Lulla discloses: wherein an application performance integration platform is used for performing functionalities of application monitor, manage, analyze, performance-assessment (see [0098], [0353]; “an application performance management functionality 740 such as AppDynamics and other Application Performance Systems (APMs)”. Multiple mechanisms including the AppDynamcis are used for application monitoring and managing, analyze, performance-assessment functionalities).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the system of capable of using multiple mechanisms to determining priority of application instances from the combination of Doddavula, Aki, Syendsen and Pierce by including specifying different application monitoring tools for performing functionalities of application monitor, manage, analyze, performance-assessment from Lulla, and thus the combination of Doddavula, Aki, Syendsen, Pierce and Lulla discloses the missing limitations from the combination of Doddavula, Aki and Syendsen (after combining Pierce and Lulla, the combination system uses AppDynamcis as claimed application performance integration platform for an implementation of the monitoring unit and service level determination unit to determine the current service level, i.e., claimed tier of service; in addition, the combination system can also use some other Application Performance Systems as claimed application discovery system for another implementation of the monitoring unit and service level determination unit to determine the current service level, i.e., claimed tier of service), since it would provide certain specific tools/software to implement application monitoring and performance assessment functionalities (see [0098] and [0353]).  

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 6, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Herz et al. (US PGPUB 20070136541 A1, hereafter Herz).
Doddavula, Aki, Svendsen and Herz were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Doddavula, Aki and Syendsen does not disclose: wherein the tier of service for at least some of the plurality of application instances are retrieved from a user of the enterprise.
However, Herz discloses: a system comprises the priority level for each of the items/objects to monitor are retrieved from both of a user of the system and certain software tool (see [0049] and [0051]; “both the user and system monitoring software 250 assign priority levels to data on system 112”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level of the plurality of application instances to be monitored from the combination of Doddavula, Aki and Syendsen by including assigning different priority levels to data by the user from Herz, since it is well-known that a system can be configured to allow both of a software component and a user to assign different priority level based on different need (see [0049] and [0051] from Hert).
Thereby, the combination of Doddavula, Aki, Syendsen and Herz discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 9, the rejection of Claim 1 is incorporated the combination of Doddavula, Aki and Syendsen does not disclose: wherein the first tier metric threshold is configured by a user of the enterprise network.
However, Herz discloses: a system comprises a threshold to trigger an event are configured by a user of the system (see [0075]; “the user configures system monitoring software 250 to set a threshold level for a new data preservation backup trigger”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the service level threshold for each of the application level, VM level and host level to be monitored to trigger a notification event from the combination of Doddavula, Aki and Syendsen by including user-defined threshold value to trigger an event from Herz, since it is well-known that a system can be configured to allow both of a software component and a user to configure certain condition to trigger an event (see [0075] from Hert).
Thereby, the combination of Doddavula, Aki, Syendsen and Herz discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 18, the rejection of Claim 10 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Franklin (US PGPUB 20110107148 A1).
Doddavula, Aki, Svendsen and Franklin were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen does not disclose: wherein the plurality of virtual machine identifiers are retrieved from a plurality of virtual machine data probes integrated within the enterprise network.
However, Franklin discloses a system of a plurality of virtual machine identifiers are retrieved from a plurality of virtual machine data probes integrated within the system (see [0072]. Also see [0037] for plural data probes).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify retrieving VM’s identifiers information from the combination of Doddavula, Aki and Syendsen by including a data probe in a virtual machine to report identifier of the virtual machine having the data probe from Franklin, since it would provide a method of integrating a name detector into a virtual machine to report a corresponding name (see [0037] and [0072] of Franklin).
Thereby, the combination of Doddavula, Aki, Syendsen and Franklin discloses the missing limitation from the combination of Doddavula, Aki and Syendsen.

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doddavula (US PGPUB 20120089726 A1) in view of Aki et al. (US PGPUB 20020083169 A1, hereafter Aki) and Svendsen et al. (US Patent 9928183 B2, hereafter Svendsen) and further in view of Whitner et al. (US PGPUB 20170085456 A1, hereafter Whiner).
Doddavula, Aki, Svendsen and Whitner were cited on the previous office action.

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Doddavula, Aki and Syendsen discloses: for each of a plurality of hosts with two or more tiers of service, assigning one polling interval based on the most important tier of service of the two or more tiers of service of that host.
However, Whiner discloses: for an object with two or more entities to be monitored, assigning one polling interval based on the most important entity of that object (see [0048]; “modify the polling frequency, intensity, interval, or the like for the related components based on the priority score or weighting” and “determines an appropriate polling interval for those affected components based on the priority scores. The appropriate polling interval may be sufficiently high so that interested parties and applications can be updated quickly on device status changes”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the assigning of polling interval at the host level from the combination of Doddavula, Aki and Syendsen by including providing a priority score or weighting factor to multiple components for determining an appropriate polling interval from Whiner, since is it understood that assigning different weight factors for multiple components, and thus the most important component would take huge weight enough at the final result (see [0048] from Whiner).
Thereby, the combination of Doddavula, Aki, Syendsen and Whiner discloses: for each of a plurality of hosts with two or more tiers of service, assigning one polling interval based on the most important tier of service of the two or more tiers of service of that host (see table 7 at col. 7 and [0098] from Doddavula, both of OrderManagement application and CustomerManagement application is assigned to VM4, and thus the host running VM4 at the combination system would include at least two tier of services when the tier of service for OrderManagement application is different from tier of service for CustomerManagement application. After combining the feature of using priority score or weight factor for multiple components to determine an appropriate polling interval, the combination system can assign a priority score or weight factor to the service level of OrderManagement application and service level of CustomerManagement application in order to determine an appropriate polling interval for the host level monitor).

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Response to Arguments
Applicant’s arguments, filled 1/24/2022, with respect to rejection of Claims 1-2, 4-11 and 13-19 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 9-22 are summarized as the following:
For independent claims 1, 10 and 19, the combination of Doddavula, Aki and Svendsen either alone or in combination does not disclose every element of claim 1. Such as, the determination of service level of an object of the network from reference Aki is based on the results of the network monitoring system. However, such feature is different from the claimed requirement of “retrieves, for each application instance, a tier of service of at least some of the application instances from an application discovery system and does not reply on the output of the networking monitoring system to determine the SL of the object” (see 1st paragraph of page 15 from the Remarks).
For independent claim 1, 10 and 19, Svendsen does not cure the deficiencies of Doddavula and Aki. Based on abstract of Svendsen, “Svendsen does not appear to disclose a system which retrieves a tier of service of some of the application instances from an application discovery system, assign the tier of service to instances of virtual machines associated with each application instances … based on the assigned pooling interval” (see 2nd paragraph of page 16 from the Remarks). Based on Examiner cited lines 42-56 of col. 3 from Svendsen, “Svendsen discloses that the computer systems can include several levels of details, where each level may be thought of as a virtual machine. Applicant does not argue that computer system or enterprise network includes levels or layers of details, however, Svendsen does not discloses, in the above-referenced section and elsewhere, a tier of service, let alone, assigning a tier of service to an application instance, and to virtual machines, and hosts associated with the application instance” (see first paragraph of page 16 and last paragraph of page 17 from the Remarks).
For dependent Claims 2, 4-9, 11 and 13-18, The rejections of Claims 2, 4-9, 11 and 13-18 are not proper due to the allowability of independent Claims 1 and 10 since Claims 2, 4-9, 11 and 13-18 each depend from either Claim 1 or 10 (see pages 17-22 from the Remarks).

The examiner respectively disagrees.
First of all, the exact claim language for the limitation that Applicant argued is “retrieve a tier of service of at least some of the plurality of application instances from an application discovery system”. Such language does not require or specify how the tier of service for the application instances or objects to be monitored being determined or calculated at the application discovery system; such language does not provide details of what is an application discovery system which makes any component(s) that can be used to retrieve tier of service for monitoring from can be considered as claimed application discovery system. The claim right now does not exclude the possibility of the application discovery system determines or calculates the tiers of service of application instances with the same mechanism discussed at Aki. Thereby, it is not clear the logic or reason that Applicant stated the features from Aki combined with features from Doddavula would fail to disclose “retrieve a tier of service of at least some of the plurality of application instances from an application discovery system”. Secondly, as admitted by Applicant, Aki discloses feature of certain units/modules to determines or calculates a current service level of object being monitored which examiner map to claimed tier of service (see 1st paragraph of page 15 from the Remarks). Such service level of object being monitored are similar as claimed service of level that used to determine the monitoring or polling interval for the object being monitored (see [0088]-[0090] from Aki). Thereby, the combination of Doddavula and Aki would disclose the limitation having issue.
As explained at the response (a) above, the combination of Doddavula and Aki already discloses limitation of “retrieve a tier of service of at least some of the plurality of application instances from an application discovery system”. Thereby, reference Svendsen is not used to teach such limitation. In addition, Applicant used similar arguments for reference Svendsen from previous Remarks that Examiner already responded. Such as, Applicant used abstract of Svendsen to argue about Svendsen does not disclose certain limitations; Applicant argued that “where each level may be thought of as a virtual machine … Svendsen does not discloses, in the above-referenced section and elsewhere, a tier of service, let alone, assigning a tier of service to an application instance, and to virtual machines, and hosts associated with the application instance”. Examiner responded those similar arguments several times at the previous office actions; such as, examiner already explained why the priority from Svendsen can be considered or mapped to claimed tier of service. Applicant is suggested to review the details at response (b) from pages 31-32 of Non-Final Office Action mailed by 10/29/2021.
The response to applicant’s argument regarding to Claims 2, 4-9, 11 and 13-18 are same set forth for the Claims 1 and 10 above. Claims 2, 4-9, 11 and 13-18 are rejected due to dependency and the same reasons as set forth on the 103 rejection section.
Therefore, Claims 12, 4-11 and 13-19  are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 20110141119 A1) discloses: the plurality of priority calculation methods can be combined to calculate the priorities of the respective lines (see [0075]).
Brewer et al. (US 20100248771 A1) discloses: a plurality of priority score-determining algorithms is available for selection (see [0045]).
Jones et al. (US 8589552 B1) discloses: each of the plurality of mechanisms is configured to determine resource priorities (see Claim 2).
Shah et al. (US 20150222527 A1) discloses: Different mechanisms may be used to obtain a AP priority value from the scaled score and the weights (see [0061]).
Li et al. (US 20090125909 A1) discloses: tasks may be assigned multiple priority values determined by each of the multiple distinct scheduling mechanisms for accessing each resource (see [0021]).
Barnard et al. (US 20090025004 A1) discloses: Each embodiment may have different mechanisms for determining priority for jobs (see [0057]).
Ogier (US 20030095504 A1) discloses: use different mechanisms to uniquely identify data, such as a priority level that is associated with the particular type of data (see [0321]).
Synytskyy et al. (US 20130067089 A1) discloses: There can be different mechanisms to define the relative priority of the applications (see [0030]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196


/HIREN P PATEL/Primary Examiner, Art Unit 2196